Citation Nr: 1228290	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  05-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for dysthymic disorder, including as secondary to service-connected disabilities. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1981, and from  February 1982 to February 1988.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Board previously remanded this matter for further development in September 2007. 


FINDINGS OF FACT

1. The most competent and persuasive evidence before the Board establishes that          the Veteran does not currently have dysthymic disorder, or another diagnosed mental health disability which may be legally recognized for purposes of         service connection.

2. Even considering that the Veteran had dysthymic disorder at the time of initially filing his claim for service connection, there is no competent evidence linking this condition with his service-connected disabilities. 

3. The Veteran did not report for a VA examination necessary to determine potential entitlement to the claimed benefit of a TDIU, and has not provided good cause justification for his nonappearance.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for dysthymic disorder, including as secondary to service-connected disabilities. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2. The claim for a TDIU must be denied for failure to participate in the claim's development process. 38 C.F.R. § 3.655 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from February 2004 through       October 2007 the RO (including through the Appeals Management Center (AMC)) notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Further provided through the VCAA correspondence was an explanation of the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the initial VCAA notice correspondence was issued prior to the April 2004 RO rating decision on appeal, and therefore comported with the standard for timely notice. Meanwhile, the October 2007 notice correspondence was issued to              the Veteran following the RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice. This notwithstanding,           the Veteran has had the opportunity to respond to the latest VCAA correspondence before issuance of the August 2010 Supplemental SOC (SSOC) continuing the denial of his claims. Moreover, there is no indication of any further available information or evidence to obtain to support the Veteran's claims. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claims.          See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist             the Veteran in this case through obtaining service treatment records (STRs), and VA outpatient treatment records. There is no indication of outstanding private treatment records to obtain. The Veteran has also undergone VA Compensation  and Pension examination with regard to the claim for service connection for dysthymic disorder. See 38 C.F.R. § 3.159(c)(4). Pertinent to the claim for a TDIU, as indicated, the Veteran has been afforded the opportunity for an examination, but failed to report on the scheduled date, and without a good cause explanation for having done so. Under such circumstances, as explained in more detail below,        this claim will be denied without rescheduling of the prior VA exam. See 38 C.F.R. § 3.655(b). In furtherance of his claims, the Veteran provided correspondence from his former employer, and lay statements of others along with several personal statements. He declined the opportunity for a hearing. There is no indication of any further available evidence  or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for Dysthymic Disorder

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

VA law further providers for secondary service connection. In this regard,            service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis                 when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The Veteran's service medical history is absent mention of relevant complaints, findings or treatment for a mental health condition therein. 

In March 2004 correspondence, the Veteran indicated that he had been treated for several months at a VA medical facility for dysthymic disorder. The Veteran expressed the belief that this condition was the result of his other service-connected disabilities, including the overall length of time of these conditions. He stated he was required to often take leave from work due to the resulting anger he developed. 

Records of VA outpatient treatment show on mental health consultation with a social worker in December 2003, the Veteran reported that he had "no highs or lows in his life." He was unable to identify any enjoyment he got out of life. He reported that one day he would just pack up everything he had and give it away and move to another area. He reported that he did not think about suicide. He just wanted to be done with society. He was unable to identify any trigger to his "PTSD-like symptoms." Objectively, the Veteran presented as depressed and disconnected from life. He was unmotivated to do anything to address his situation. He just passed the time watching television and listening to music. He went to work but had no interest in his job and no relationships with his peers. He presented as someone who had given up on life. The treatment provider further noted that the Veteran was depressed and had a very flat affect. He was well-oriented; insight was limited; judgment was fair; there was no suicidal or homicidal ideation; there were no delusions or hallucinations; speech was slow and deliberate; thinking was clear and logical; and he managed his daily activities without ever looking forward to them. He was emotionally flat. He was looking for something but was not clear about what it was he was missing. The assessment given was dysthymic disorder. Subsequent VA evaluations in January 2004 and February 2004 confirmed this assessment. 

The May 2004 lay statement from a former co-worker indicates that he had known the Veteran since 1993 when the Veteran started out at the Ohio Bureau of Employment Services to work as a Veterans Employment Specialist. This individual described observing watching the Veteran become more and more disgruntled over time, as well as very unpredictable in his behavior. According to the author of the statement, the Veteran often did not appear to like anyone around him and manifested anger towards everyone. 

Another co-worker's statement from June 2004 describes the Veteran as a difficult person to deal with, who was critical of and often manifested a conflictual attitude towards his co-workers.

On a June 2004 follow-up VA mental health consultation, the Veteran discussed the stress he was experiencing at work and in trying to apply for disability through the state. He believed he was making some headway in this situation but it continued to keep him depressed. He further described some nightmares related to his military experiences which were all in the line of duty. He talked of being a peaceful man who had been forced to be violent. He expressed fear that if he ever got angry he would hurt someone. There was concern expressed by the Veteran as to whether anger would surface in his continuous dealings with co-workers. The assessment was again dysthymic disorder. When seen in October 2004, the Veteran expressed anger, resentment and concern for his career future after his employment had placed him in a mandatory retirement status, reportedly attributable to various physical conditions that limited him capacity to function in the work environment.               The Veteran expressed resolve to fight to return to his prior place of employment. (The record shows further that ultimately the Veteran succeeded in contesting his forcible retirement, as he was reinstated in a comparable job position in July 2005.)

In his February 2005 correspondence, the Veteran recalled being verbally informed by his treatment provider at a VA clinic that dysthymic disorder generally could be caused by prolonged chronic medical conditions. According to the Veteran, he had been in increasing pain and discomfort for many years due to service-connected disabilities, and it seemed that every time he went to a military or VA clinic about the pain he was experiencing, he was diagnosed with another disease or condition. The Veteran further stated that thus far, the RO had denied his claim for many reasons listed in the Statement of the Case (SOC) which he had never actually brought up or asked to be considered, one of which was the premise that he sought service connection for posttraumatic stress disorder (PTSD).

In his October 2007, the Veteran indicated that a VA physician had told him that   he had dysthymic disorder, and that the condition could have been caused by his overall medicinal health and the number of medications he was taking. 

The Veteran underwent VA Compensation and Pension examination by a psychologist in May 2008. The VA examiner indicated his preliminary review of medical records, which revealed no evidence of mental health treatment or diagnosis in the military service record. There was recounted the aforementioned history of VA evaluation and treatment beginning in December 2003.                        A psychosocial history summary was given, including work history which noted that the Veteran had worked for the state of Ohio for several years mostly as a veterans representative, until about four years ago when he was placed on temporary disability and then disability retirement due to medical conditions.       He had remained in this status until when with the help of lawyers and union representatives, he was hired back although this time into a different job position. On mental status examination, the Veteran had good grooming and hygiene.        His speech was within normal limits and there was no gross evidence of a thought disorder. He was pleasant and cooperative with a benign attitude toward the interviewer. He was somewhat guarded, but not particularly defensive or evasive. He denied auditory or visual hallucinations, and no delusions or frankly paranoid ideation were elicited. He described his mood as "kind of level" today and as "kind of easygoing" in general. He denied depressed or sad mood, and stated "I get more frustrated when things don't go right than I get depressed about anything."            He denied irritable mood or recent angry outbursts and denied recent anger at coworkers or customers stating that "it's a totally different environment" in his new job as a customer service representative as opposed to his former job as a veteran's representative. He denied periods of euphoric mood accompanied by distractibility, irritability, flight of ideas and goal-driven behavior. He endorsed some loss of interest in activities, but also stated that he still took pleasure in playing computer games and in his "jewelry business." He described his energy level as "fine" and his appetite as "good." He slept about four hours per night and noted this had always been so for him and that he felt rested after this amount of sleep. He noted occasional initial insomnia that he attributed to rumination over what he needed to get accomplished. He had notable frequent and hard eye blinking and when confronted with this information he attributed it to scarring and to dry eyes.               He denied problems with his attention and concentration. He denied feelings of worthlessness or guilt. He denied feelings of hopelessness about his future, stating that in a few years he would retire and then probably do something else with his life. He denied suicidal or homicidal ideation. He reported that he no longer drank and had never used drugs.

The Veteran further denied a history of panic attacks. He reported avoidance of crowded spaces such as malls, flea markets, airports and grocery stores. He denied that he found these situation threatening and denied an awareness of fear over difficulty escaping or difficulty receiving help if needed in these crowded situations. He expressed irritation and annoyance at a health fair that was going on in the lobby of the hospital today and anger towards the patrons there. He denied ideas that other people had malicious intent towards him, stating that in fact, it was other people who worried about him having malicious intent because he "appear[ed] mean."    He denied excessive or  uncontrollable worry. He denied obsessions or compulsions. Although he had been in situations during military service that could potentially meet criteria A for PTSD, he denied finding these situations overwhelming, terrifying or leaving him with a sense of helplessness. Furthermore, he denied any re-experiencing symptoms of any life events and said he could not remember the last time he had a nightmare about anything. 

On psychological testing, his scores on the MMPI-2 suggested that he did not attempt to present himself in a favorable or unfavorable light and that he answered the items in a consistent manner. There was no evidence that he feigned psychopathology. Overall, his scores suggested that he was not in acute distress or psychological turmoil at that time. In particular, certain scores reflected a minimal level of depressive symptomatology, as well as anxiety levels in the normal range.

The diagnostic profile given was of "no diagnosis on Axis I"; dysthymic disorder by history; and on Axis II, schizoid personality disorder. A Global Assessment of Functioning (GAF) score of 70 was assigned to reflect the mild level of his symptomatology and its impact on his social and occupational functioning. 

The VA examiner further commented that based on a clinical interview and psychological testing results, it was his opinion that the Veteran did not meet the criteria for any DSM-IV Axis I diagnosis at that time. In this regard, the Veteran denied sustained symptoms of depression, sadness or irritability. His psychological testing suggested no acute distress and minimal levels of depressive or anxiety related symptoms. His problems with anger and irritability, tendency to isolate and loss of interest in social relationships were longstanding in nature, as documented in his medical records and on clinical interview. The pattern was likely a reflection of a schizoid personality disorder, a diagnosis supported by his results on the MMPI-2. According to the DSM-IV, schizoid personality was characterized by a pervasive pattern of social detachment and a restricted range of emotional expression in interpersonal settings beginning by early adulthood, present in a variety of situations and including such features as a lack of desire or enjoyment in close relationships, choosing solitary activities, pleasure in few or no activities, lack of close friends, appearing indifferent to criticism of others, and emotional detachment and flattened affectivity. These characteristics were reflected in the Veteran's estrangement from his siblings, alienation from society, lack of significant other and historical avoidance of long-term committed relationships, and lack of close friendships and isolated lifestyle. He reported not having seriously dated since early adulthood (20 years ago) and while he alluded to casually dating, he was vague in his descriptions of these relationships. A diagnosis of agoraphobia was considered but ruled out. While he preferred to avoid crowds of people, he did not do so out of a fear of being unable to escape or fear of not being able to get help if needed for panic or panic-like symptoms. Furthermore, while he might at times feel mistreated by others, he denied frank belief that others were malicious or intended to harm him and instead referred to his own critical thoughts about others. This was reflected in his response that others avoided talking to him out of a perception that he was "mean," perhaps reflecting their awareness of his detachment and lack of interest in them. Thus, paranoia did not seem primary. In fact, the Veteran noted that he              did not like crowds because he entered these situations with a goal in mind and wanted to "get in and get out" and other people were simply in his way.

The VA examiner concluded that he was not maintaining the diagnosis of dysthymic disorder. In 2003, the Veteran had sought mental health treatment for increased anger and irritability at work. He reported on interview now that he was under increased stress and frustration related to multiple medical problems and identified this as the trigger for his problems at work. Such an increase in stress might have led to an acute increase in interpersonal conflict at work in the form of increased verbal hostility, something that was characteristic for his personality type as noted on psychological testing. While it was noted that his affect was flat at that time, the content of the sessions focused on anger and irritability with others rather than depressive symptomatology typical of dysthymic disorder. Furthermore, psychological testing now did not suggest the prominence of depressive symptomatology or primacy of a depressive disorder, although persons with schizoid personality had some depressive features. The VA examiner further indicated that since the diagnosis of dysthymic disorder was not maintained,            the question of its relationship to service-connected disabilities was moot. 

The next reference to any form of mental health counseling or treatment consists of VA outpatient records beginning in March 2010, but which are limited in scope to group therapy involving counseling for nicotine usage cessation. 

Having reviewed the foregoing as it pertains to the criteria to establish service connection for a mental health disorder, the Board finds that this claim must be denied. Essential to the Board's conclusion in this regard is the competent and probative evidence present which effectively rules out a current diagnosis of dysthymic disorder, or any other Axis I psychiatric disorder under the DSM-IV.  The source of this evidence most clearly is the May 2008 VA Compensation and Pension examination by a psychologist, which upon longitudinal review of the case history, interview with the Veteran, and examination along with psychometric testing determined that the Veteran did not have an Axis I diagnosable psychiatric disability. This followed intensive consideration of what the Veteran identified as some generally well-adjusted life circumstances, along with some stressful and discomforting circumstances which the VA examiner was able to ascribe to other causes, in particular, a history of job-related stress which had largely since dissipated, and other ongoing symptomatology more indicative of a diagnosed schizoaffective personality disorder (an Axis II diagnosis). As to schizoaffective personality, given that this is a personality disorder, by VA law it is a constitutional or developmental abnormality that is not subject to an award of service connection. See 38 C.F.R. § 3.303(c) (providing that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such       are not diseases or injuries within the meaning of applicable legislation).                  Service connection is only permissible for such a disorder in the limited circumstance when there has been aggravation of the underlying condition during service by superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990); Martin v. Principi, 17 Vet. App. 342, 328-29 (2003); Monroe v. Brown,               4 Vet. App. 513, 514-15 (1993). That is not alleged here however; the Veteran never claims he had a schizoaffective disorder pre-existing service that became worse therein by superimposed injury. Rather, his contention consistently has been that of secondary service connection. This leaves a claimed dysthymic disorder    (or any other diagnosed Axis I disorder) for consideration. The best indication before the Board, however, is that the Veteran no longer has such a condition. 

Under applicable law, the initial criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

In this instance, a current disability is lacking. At minimum, there is no recent evidence of the same. 

The Board is nonetheless well aware of the additional principle under VA law that where (as here) a claimed condition did exist contemporaneous with the filing of a claim for service connection, even where the condition ultimately resolves,               the Veteran is presumed to have the disability claimed. See generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the existence of a current disability may be satisfied when a claimant has a disability at the time a claim for compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim). Thus, the Veteran's treatment for dysthymic disorder is close enough in time to his filing his claim for service connection in February 2004 for the same as to comprise evidence of the claimed disability under McClain. Taking this into account, however, the Board still has no competent evidence before it that dysthymic disorder was incurred in service, particularly as there was no in-service treatment, and the condition did not manifest for more than 15 years thereafter. This indicates a pronounced lack of continuity of  symptomatology since service. See 38 C.F.R. § 3.303(b). 

Nor is there indication that dysthymic disorder is secondarily associated with            the Veteran's service-connected disabilities -- most of which are orthopedic in nature, involving the lumbar and cervical spines, right shoulder, right ankle, right hip, right wrist and right elbow (along with service-connected excision of cysts and osteochondritis, chest wall). There is simply no medical evidence which helps substantiate such a connection. The Veteran claims that a VA treatment provider informed him that dysthymic disorder could have been related to service-connected conditions and medication for the same, but this recitation of a physician's opinion is not entitled to the same weight such opinion would have were it presented in documented and verifiable form. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (statement of physician on subject of etiology is necessary instead of layperson account, as a reliable indicator of physician's opinion and its underlying basis). Even accepting as credible the Veteran's account of the opinion proffered, it was a very generalized and speculative opinion given. See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation). The Veteran also appears to be referring to his treating VA social worker in this respect, and it would be reasonably expected that author of any such opinion would most likely have made it documented in what was an extensive treatment summary and medical history. 

All of this aside, the question of etiology of dysthymic disorder remains more of an exercise in thoroughly ruling out all factual possibilities, in light of strong countervailing evidence that the Veteran does not currently experience a diagnosable psychiatric disorder for which service connection may be awarded.  The Board further observes that the Veteran was scheduled for a June 2010 VA social and industrial survey, which though for purposes of his TDIU claim, would have revealed additional information regarding his more recent mental state. However, the Veteran failed to report without good cause justification, and thus any evidence which would have been obtained from that examination that might have substantiated this claim is not available to now consider. 

In so finding against service connection, the Board has also given due consideration to the case law principles which have expanded the scope of claims for service connection for a psychiatric disorder to specifically include other reasonably indicated syndromes, according to the evidence presented. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder). The Board has thus considered the likelihood that the Veteran currently experiences PTSD, but finds that this has never been diagnosed, and indeed was considered and directly ruled out by the May 2008 VA examiner. By all indication, the Veteran is not claiming or pursuing service connection for PTSD as well. A theory of service connection premised upon PTSD therefore does not warrant additional consideration and review in this case. 

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the diagnosis of a psychiatric disorder,      as a matter involving diagnostic expertise (supplemented by psychometric testing) that is not within the purview of lay observation. See Grottveit v. Brown,                        5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for              dysthymic disorder. The preponderance of the evidence is against this claim,            and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski,                 1 Vet. App. 49, 55 (1990).     
TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2011). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis. See 38 C.F.R. § 4.16(b) (2011).

Pertinent law further provides with regard to VA medical examinations, that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of section 3.655 as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a). 

Moreover, pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim,                the claim shall be rated based on the evidence of record. When the examination  was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 



In this case, the Veteran was scheduled for a June 2010 VA Compensation and Pension examination, specifically a social and industrial survey, to determine whether he met the essential requirement for a TDIU of having been incapable of maintaining substantially gainful employment. The key question which the VA examiner was directed to answer was whether "service-connected disability alone limits the Veteran's employment opportunities, and whether such disability, alone, regardless of the Veteran's age or other disorders, renders him unemployable.    This exam should be targeted for the period of April 2004 - August 2005 when         the Veteran was not working" (emphasis added). Thus, the VA examination and opinion was to be tailored to the Veteran's particular work history and own assertions as to when he was rendered unemployable, which is that he underwent involuntary medical retirement from April 2004 to August 2005, but ultimately returned to his former state of employment in August 2005 and had remained gainfully employed since. The Board's prior September 2007 remand directed that the Veteran be afforded the opportunity for such an examination. 

The claims file duly reflects that the Veteran was given notice of the time and date of the VA examination sent to his most recent known address of record. Unfortunately, however, the Veteran failed to report. He has not since offered   good cause justification for failure to report, or otherwise requested a rescheduling of the VA social and industrial survey.

Under such circumstances, given the Veteran's nonappearance without good cause justification, and given that a TDIU is a form of a claim for increased rating (for the 100 percent level of compensation for service-connected disability, due to inability to work), the Board must deny this claim as a matter of law under 38 C.F.R.                 § 3.655(b). It is the failure to report for the scheduled VA examination which is ultimately determinative of this matter, though the Board does point out that the existing evidence of record in its current form does not otherwise substantively support entitlement to the benefit sought.



Accordingly, the claim for a TDIU is being denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under           the law).


ORDER

Service connection for dysthymic disorder, including as secondary to service-connected disabilities, is denied.

The claim for a TDIU is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


